Title: To Thomas Jefferson from Robert Wright, 7 January 1807
From: Wright, Robert
To: Jefferson, Thomas


                        
                            Sir
                            
                            Council Chamber Annapolis January 7 1807 
                        
                        Inclosed you will receive the Act of the Legislature of Maryland, giving their consent and authority to
                            cutting the Road from Cumberland to the Ohio. I have the Honour to be
                        
                            Robert Wright
                            
                        
                    